DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

	
Claim Objections
Claim 1 is objected to because of the following informalities: a period is missing at the end of claim 1, because each claim begins with a capital letter and ends with a period according to MPEP 608.01(m).   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the anti-corrosion" in first line; “the inorganic” in fifth line; “the entirely” in sixth line.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 13 and 14 recites the limitation "the pickling rate" in second line. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bannai et al. (US 6,723,178 B1 also published as WO01/12341) in view of OHWAKI et al. (US 2012/0286909 A1).
2Ca(PO4)3)  with particle size 0.45 µm in salt constituent Na3PO4.12H2O with a concentration of 10 g/L (reads on alkaline aqueous dispersion) as shown in example 10 tale 2 (Col.1, lines 18-27, Cols. 9-12, table 2, example 10) (which reads on the claim limitations of in which method the metal components of the series successively undergo the following wet-chemical treatment steps: (I) activation by contacting the metal components with an alkaline aqueous dispersion that has a D50 value of less than 3 pm and the inorganic particulate constituent of which comprises phosphates, the entirety of these phosphates being composed at least in part of hopeite, phosphophyllite, scholzite and/or hureaulite); and then (II) contacting the metal as conditioned in operation (I) with acidic solution containing phosphate conversion treatment process comprising composition 16 g/L PO43- (phosphate ions), 1.4 g/L Zn2+ (zinc ions),  and 0.1 F- (at least one source of free fluoride), and the phosphate conversion treatment bath also contains from 0.1 to 3.0 g/L of at least one type of metal containing ions selected form the group consisting of  magnesium cations, cobalt cations, manganese cations, calcium cations, 

    PNG
    media_image1.png
    33
    524
    media_image1.png
    Greyscale

[Al]: concentration of aluminum ions in dissolved form in mmol/kg 
[F]: concentration of free fluoride in mmol/kg 
pH: pH of the acidic aqueous composition of the zinc phosphating.
However, Bannai recognizes the concentration of phosphates is adjusted by changing application and coating thickness (Col. 7, lines 18-23).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the concentration of phosphates to yield a desired product with corrosion-resistant coating (Col. 1, lines 11-17). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not 
Bannai does not explicitly teach comprising aluminum ions, but teach the phosphate conversion treatment bath also contains at least one type of metal containing ions selected form the group consisting of magnesium cations, cobalt cations, manganese cations, calcium cations, tungstate anions, and strontium cations to enhance corrosion resistance (Col. 5, lines 65- Col. 6, line 8).  In an analogous art, OHWAKI discloses Aluminum ions and cobalt cations are considered functionally equivalent metal ions in a method of phosphate conversion coating for enhance corrosion resistant ([0024]), because OHWAKI teaches a method of phosphate conversion coating containing phosphorous and cobalt and/or aluminum for example to inhibit oxygen from forming on iron substrate ([0024).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute aluminum ions for cobalt cations disclosed by Bannai.  
Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).    

2Ca(PO4)2.4H2O and 10 g/L of Na3PO4.12H2O, and 3. g/L of EO11NPE (Cols. 9-12, table 2, example 10).  Bannai does not explicitly teaches wherein the proportion of phosphates, based on the inorganic particulate constituents of the alkaline aqueous dispersion of step (I), is at least 30 wt.%, calculated as PO4.  However, Bannai recognizes the proportion of phosphates is adjusted by changing application and coating thickness (Col. 7, lines 18-23).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the proportion of phosphates to yield a desired product with corrosion-resistant coating (Col. 1, lines 11-17). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or 
Regarding claim 3, Bannai teaches in example 10, in the surface conditioning treatment operation (I) the aqueous liquid surface condition composition comprises water and dispersed solid phosphate particles having a 5 g/L of Zn2Ca(PO4)2.4H2O and 10 g/L of Na3PO4.12H2O, and 2. g/L of EO11NPE (Cols. 9-12, table 2, example 10).  Bannai does not explicitly teaches wherein the proportion of zinc in the inorganic particulate constituent of the alkaline aqueous dispersion of step (I) is at least 20 wt.%.  However, Bannai recognizes the proportion of zinc is adjusted by changing application and coating thickness (Col. 7, lines 18-23).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the proportion of zinc to yield a desired product with corrosion-resistant coating (Col. 1, lines 11-17). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in 
Regarding claim 4, Bannai teaches in example 10, in the surface conditioning treatment operation (I) the aqueous liquid surface condition composition comprises water and dispersed solid phosphate particles having a 5 g/L of Zn2Ca(PO4)2.4H2O and 10 g/L of Na3PO4.12H2O, and 2. g/L of EO11NPE, no titanium (Cols. 9-12, table 2, example 10).  
Regarding claim 5, Bannai teaches in example 10, in the surface conditioning treatment operation (I) the aqueous liquid surface condition composition comprises water and dispersed solid phosphate particles having a 5 g/L of Zn2Ca(PO4)2.4H2O and 10 g/L of Na3PO4.12H2O, and 2. g/L of EO11NPE, no titanium (Cols. 9-12, table 2, example 10).  Bannai does not explicitly teaches wherein the amount of phosphates from the inorganic particulate constituent of the alkaline aqueous dispersion of step (I) is at least 40 mg/kg, calculated as PO4 and based on the dispersion.  However, Bannai recognizes the amount of phosphates is adjusted by changing application and coating thickness (Col. 7, lines 18-23).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the amount of phosphates to yield a desired product with corrosion-resistant coating (Col. 1, lines 11-17). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claim 6, Bannai teaches in example 10, in the surface conditioning treatment operation (I) the aqueous liquid surface condition composition comprises water and dispersed solid phosphate particles having a 5 g/L of Zn2Ca(PO4)2.4H2O and 10 g/L of Na3PO4.12H2O, and 2. g/L of EO11NPE (Cols. 9-12, table 2, example 10).  Bannai does not explicitly teaches wherein the pH of the alkaline aqueous dispersion of step (1) is greater than 8, but less than 12.  However, Bannai recognizes the pH of the alkaline aqueous dispersion is adjusted by changing application and coating needs and reaction conditions (Col. 7, lines 18-23, Col. 8, lines 11-40).  Therefore, it would have Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  
Regarding claim 7, Bannai teaches in example 10, in the phosphate conversion treatment operation (II) the aqueous liquid surface condition composition comprises no sodium and/or potassium ions (Cols. 9-12, table 2, example 10).  
Regarding claim 8, Bannai in view of OHWAKI teach the process as disclose above.  Bannai in view of OHWAKI do not explicitly teach the concentration of aluminum ions, however, Bannai recognizes the concentration of cobalt or aluminum ions is adjusted by changing coating application and coating thickness (Col. 7, lines 18-23).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the concentration of cobalt or aluminum to yield a desired product with corrosion-resistant coating (Col. 1, lines 11-17). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C 
Regarding claim 9, Bannai teaches in example 10, in the phosphate conversion treatment operation (II) the aqueous liquid surface condition composition comprises 0.1 g/L F- for example (col. 6, lines 21-28, Cols. 9-12, table 2, example 10).  Bannai does not explicitly teaches wherein the concentration of free fluoride is at least 2 mmol/kg, but not greater than 50 mmol/kg.  However, Bannai recognizes the concentration of free fluoride in the acidic aqueous is adjusted by changing application and coating thickness (Col. 7, lines 18-23).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the concentration of free fluoride in the acidic aqueous to yield a desired product with corrosion-resistant coating (Col. 1, lines 11-17). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or 
Regarding claim 10, Bannai teaches in example 10 (Cols. 9-12, table 2, example 10).  Bannai does not explicitly teaches wherein the pH in the acidic aqueous composition of the zinc phosphating is greater than 23.5, but less than 3.5.  However, Bannai recognizes the pH in the acidic aqueous composition is adjusted by changing application and coating needs and reaction conditions (Col. 7, lines 18-23, Col. 8, lines 11-40).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the pH in the acidic aqueous composition to yield a desired product with corrosion-resistant coating (Col. 1, lines 11-17). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  
Regarding claim 11, Bannai teaches wherein neither a rinsing nor a drying step takes place between the surface conditioning step(3) and the phosphate conversion 
Regarding claim 12, Bannai teaches such metals as zinc-pated steel sheet, aluminum alloys (Col. 1, lines 9-17). 
Regarding claim 13, Bannai teach the process as disclose above.  Bannai does not explicitly teach the pickling rate of aluminum.  However, Bannai recognizes the pickling rate is adjusted by concentration and pH of the composition, and the time allow for pickling, the concentration and pH of the composition is adjusted by the coating application and coating needs (Col. 7, lines 18-23).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the pickling rate of aluminum to yield a desired product with corrosion-resistant coating (Col. 1, lines 11-17). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d 
Regarding claim 14, Bannai teach the process as disclose above.  Bannai does not explicitly teach the pickling rate of aluminum and wherein a partial volume of the acidic aqueous composition is removed continuously or discontinuously from the zinc phosphating and an equally large partial volume is supplied continuously or discontinuously to the zinc phosphating by means of one or more aqueous compositions of this kind, which in each case, based on the partial volume, have a higher concentration in comparison to the concentration of the corresponding ions in the removed partial volume, with respect to the phosphate ions, zinc ions and/or the source of fluoride ions, but, with respect to the aluminum ions in dissolved form, have a lower concentration than in the removed partial volume.  However, Bannai recognizes the pickling rate is adjusted by concentration and pH of the composition, and the time allow for pickling, the concentration and pH of the composition is adjusted by the coating application and coating needs (Col. 7, lines 18-23).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the pickling rate of aluminum to yield a desired product with corrosion-resistant coating (Col. 1, lines 11-17). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the 
Regarding claim 15, Bannai teaches after the phosphate conversion treatment, the metal component is rinse and drain for example, following by electrocoating (Col. 7, lines 8-19). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
	
	
	
	/HAI Y ZHANG/           Primary Examiner, Art Unit 1717